Title: To Alexander Hamilton from Thomas Underwood, 20 February 1800
From: Underwood, Thomas
To: Hamilton, Alexander


          
            His excellency Majr. Genl. A. Hamilton
            Sir
            Hanover Virginia 20th. Febry. 1800
          
          Your letter of the 2nd of Last month I received yesterday, I left Richmond the 9th. of Janry. at which time your letter had not reachd. that place I am truly Sorry to enform your excellency that I am still in a low state of health and not able to be of any Service to my Country, therefore must beg leave of your Excelcy. to except of my resignation, tho Contrary to my wish if I could enjoy good health I hope your excelcy. will please to answr. my letter as soon as Convenient. I beg leave to remain with Great esteem Yr. excelcy. very obt. Servt
          
            Tho. Underwood Lt. U.S.A—
          
          
            PS. I have been eight years in the Service of my Country & if I recover my health shall be happy to Join the army again
          
          TU—
        